Citation Nr: 9901878	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

In September 1980, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina denied 
service connection for a low back disorder. Notice of that 
decision was provided in writing to the veteran, however, a 
timely appeal was not made.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a April 1997 rating decision of that 
RO, which denied service connection on a de novo basis for 
low back pain with radiation of pain to the left leg.  During 
the course of appeal a determination was made that previously 
a final decision had been made on the issue of entitlement to 
service connection for a low back disorder.  On this basis, 
it was further determined that the present issue on appeal 
was whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.     


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
an unappealed final RO decision dated in September 1980.

2.  Evidence received subsequent to the September 1980 final 
RO decision denying service connection for a low back 
disorder is not so significant that it must be considered to 
fairly decide the merits of this claim.



CONCLUSION OF LAW

Evidence received since the September 1980 RO decision is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1980 rating decision, the RO denied 
entitlement to service connection for a history of low back 
pain.  That determination was made on the basis that the 
evidence of record at that time did not demonstrate that the 
veteran injured his back during active service, or that the 
veteran acquired a chronic back disorder during active 
service.  The rating decision noted that during service, the 
veteran had had a brief period of complaints of low back 
pain, for which the etiology was never determined, and that 
no further complaints had been recorded after the episode.  
The decision also noted that the separation examination was 
normal.  On this basis, the decision determined that current 
complaints of low back pain were not connected to service.  

The veteran was notified of the decision but he did not file 
a timely notice of disagreement.  Hence, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  A claim which is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Evidence available to the RO that was of record in September 
1980 included the veteran's service medical records, and 
private clinical records of treatment.  The veterans service 
medical records show that during his enlistment examination, 
evaluation of the spine and other musculoskeletal systems was 
normal.  Clinical records during service show that in March 
1952, the veteran complained that he had  low back pain.  X-
ray examination of the lumbosacral spine revealed negative 
findings.  

The veteran was seen early in April 1952 for complaints that 
whenever he lifted anything heavy, he had pain in the sacral 
region that radiated into the scrotum.  Physical examination 
revealed no abnormality of the low back, however, on rectal 
examination, the pain was produced on palpation of the 
prostate.  The examiner opined that the veteran may have had 
prostatitis.  Later in April 1952 physical examination was 
negative for low back pathology.  The veteran was seen in 
early May 1952 for persisting back pain.  No subsequent 
service clinical records refer to back complaints or 
findings.  During his February 1953 separation examination, 
evaluation of the spine and other musculoskeletal systems was 
normal.  

Also available at the time of the September 1980 decision 
were private clinical  records from December 1978 to August 
1980.  A December 1978 private medical record shows that the 
veteran had been seen for two or three weeks with complaints 
of severe lumbosacral pain that radiated into the left leg.  
A report of a subsequent examination in December 1978 
contains impressions of possible old lumbosacral sprain, and 
slipped disc or pinched nerve in the lumbosacral area.

In an August 1980 statement, Latham C. Peak, M.D., stated 
that the veteran had been seen in 1974 and 1975 for physical 
examinations.  Dr. Peak noted that at the time of those 
examinations the veteran had some low back pain, and that 
those physical examinations were normal.  In his August 1980 
statement, Dr. Peak also reported that the veteran had been 
seen at various times between 1976 and August 1980 for 
various complaints.  The statement indicated that the veteran 
was first seen for complaints of back pain with radiation to 
his left leg in July 1979, when examination findings were 
normal.

An August 1980 private medical report shows complaints that 
since service the veteran had had intermittent episodes of 
pain in his left leg that went from the lumbosacral area to 
his left leg that had been present since service.  After 
examination, the diagnosis was history of left leg and low 
back pain since service.  

Based on the foregoing evidence, the RO denied the veterans 
claim in September 1980 because there was no demonstration 
that any current back pathology was related to service.  

Evidence received since the September 1980 decision includes 
private and VA medical records, a lay statement from his wife 
and the transcript of hearing testimony presented in August 
1998.

Significantly, however, after carefully considering the 
evidence submitted since September 1980, in light of evidence 
previously available, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material.
 
In this regard, the Board would point out that part of the 
recent evidence from VA and private health care providers is 
redundant, or relates to other disorders and is not relevant 
to his low back disorder claim.  Therefore, to the extent 
that the evidence from these records are either redundant and 
not new, or not relevant and therefore not material to the 
issue on appeal.  

The recently received evidence contains some VA and private 
medical records not previously received, which relates to the 
veterans claimed back disorder.  A February 1976 private 
medical report of X-ray examination of the spine showed no 
gross abnormalities.  There was a lower thoracic and upper 
lumbar dextro rotation.  A December 1978 X-ray report of 
lumbar spine examination contains an impression of normal 
study. 

A private hospital discharge summary report of 
hospitalization from February to March 1986 includes a report 
of physical examination in February 1986.  On review of 
systems, the examination report noted that the veteran had 
back pain, which was described as a chronic nagging problem.  
After examination the impression was chronic low back pain, 
which was also the final diagnosis contained in the hospital 
discharge summary report.  

A December 1987 private clinical note shows that the veteran 
was seen at that time a couple days after lifting an 
approximately 35 pound object.  The following morning he 
developed low back pain in the right sacroiliac area that 
radiated into the hip.  The assessment at that time was acute 
lumbosacral sprain.  

Private medical records show that in November 1989 the 
veteran was seen for complaints of low back pain earlier that 
month, with onset of fairly significant discomfort about ten 
days prior to his clinic visit.  The assessment was probable 
low back strain.  

Private medical records show that in June 1993, the veteran 
was seen for low back pain.  The assessment was 
osteoarthritis.  

Private medical records show that in August 1995, the veteran 
was seen for low back discomfort reportedly stemming from 
service when he was injured when a 90 millimeter gun shifted.  
The veteran reported that he had a nagging pain down his left 
buttocks into his left leg and some numbness around the knee 
for the previous 10 years.  On examination, the assessment 
was that the veteran had had a slight flare up of long-
standing radicular pain of the left leg. 

Private medical records show that in May 1996, the veteran 
was seen for a physical examination.  The veteran had 
complaints of poor circulation in his left leg.  

VA clinical records show that the veteran was seen in August 
1996 with complaints of  back pain in the center of his back, 
with radiation of numbness and pain into the left leg.  He 
reported that he had had low back pain since a back injury in 
1961.  After examination the impression was low back pain.

In December 1996, [redacted] reported that the veteran had 
constantly complained of low back pain since 1960, and that 
he had always said he was injured in the service.  Ms. [redacted] 
then detailed the medical treatment the veteran had received 
over the years.

In January 1997 the veterans wife provided a lay statement 
in which she described the history of the veterans back 
symptomatology and treatment.

During a hearing before this Board Member in August 1998, the 
veteran testified that he injured his back during active 
service.  He testified that he injured his back in 1951 when 
the weight of a 90 millimeter gun he was disassembling 
shifted.  He testified that he was hospitalized at that time 
and underwent subsequent outpatient treatment in service.  He 
testified that after service he was seen on several occasions 
by VA and privately for back treatment during the period 
between 1953 and 1960.  He indicated that he had had 
continuous symptomatology since service, and described 
treatment he had received since service.   

Private medical records show that in August 1998, the veteran 
was seen for complaints of pain in the back, and in the left 
hip with numbness in the left leg for the previous week.  

While the recent medical and other records are new, they do 
not provide competent evidence of a nexus between any current 
back pathology and any inservice activity.  Indeed, these 
records do not show treatment after service until many years 
later beginning in the 1970s.  Moreover, as with the 
previous evidence, none of the newer evidence provides any 
medical opinion or other competent evidence relating any 
claimed back disorder to service.  Thus, while new, these 
records are not so significant that they must be considered 
to fairly decide the merits of the claim.

The Board notes that the appellant has testified and provided 
lay statements asserting that he has a low back disorder due 
to his service.  The veterans wife also provided a 
statement.  However, as lay persons they are not competent to 
offer an opinion concerning the etiology of any current back 
disorder.  Espiritu v. Derwinski, 2 Vet. App 492 (1992).  
Hence, those opinions are insufficient to reopen this claim. 

Therefore, the Board must conclude that as was the situation 
in September 1980, the necessary nexus between any currently 
diagnosed back disorder, and the veterans period of military 
service still has not been provided.  Hence, the VA and 
private medical records and other evidence submitted since 
September 1980 are not new and material.  As such, the 
benefit sought on appeal must be denied.

The Board has disposed of the veterans claim on a ground 
different from that of the RO.  That is, the Board has based 
its decision on the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disorder; rather than 
simply whether he is entitled to service connection for a low 
back disorder.  The veteran has not been prejudiced by the 
Board's decision, however, since in denying service 
connection for a back disorder on a de novo basis, the RO 
accorded the appellant greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
